Title: Enclosure: Nominations for the United States Army, 29 September 1789
From: Washington, George
To: United States Senate


            
              United States September 29th 1789.
            
            Officers of the Regiment of Infantry
            
              
                Leiut. Colo. Commandant Josiah Harmar
                And a Brigadier General by brevet, he having been appointed such by a resolve of Congress of the 31st of July 1787
              
            
            
              
                Majors
              
              
                John Plasgrave Wyllys
              
              
                John F. Hamtramck
              
              
                Captains
              
              
                Jonathan Heart
              
              
                David Zeigler
              
              
                William McCurdy
              
              
                John Mercer
              
              
                David Strong
              
              
                John Smith
              
              
                Joseph Ashton
              
              
                Erkuries Beatty.
              
              
                Lieutenants
              
              
                John Armstrong
              
              
                John Pratt
              
              
                Ebenezer Frothingham
              
              
                William Kersey
              
              
                Thomas Doyle
              
              
                William Peters
              
              
                Jacob Kingsbury
              
              
                Ebenezer Denny
              
              
                Ensigns
              
              
                Francis Luse
              
              
                Cornelius Ryrer Sedam
              
              
                Nathan McDowell
              
              
              
                Abner Prior
              
              
                Robert Thompson
              
              
                Asa Hartshorn
              
              
                John Jeffers
              
              
                Jacob Melcher
              
              
                Surgeon
              
              
                Richard Allison
              
              
                Mates
              
              
                John Elliot
              
              
                John Scott
              
              
                John Carmichael
              
              
                Joshua Sumner
              
              
                Officers of the battalion Artillery
              
              
                Major Commandant John Doughty
              
              
                Captains
              
              
                Henry Burbeck
              
              
                William Ferguson
              
              
                Joseph Savage
              
              
                James Bradford
              
              
                Lieutenants
              
              
                John Pierce
              
              
                Moses Porter
              
              
                William Moore
              
              
                Di[r]ck Schuyler
              
              
                Mahlon Ford
              
              
                Matthew Ernest
              
              
                Edward Spear
              
              
                Ebenezer Smith Fowle
              
              
                Surgeon’s Mate
              
              
                Nathaniel Heyward
              
            
            
              Go: Washington
            
          